Further Motion for Rehearing Overruled; Affirmed in Part, Reversed and
Remanded in Part; Memorandum Opinion of August 18, 2005 Withdrawn and Majority
and Dissenting Opinions on Rehearing filed April 27, 2006








 
Further Motion for Rehearing Overruled; Affirmed in
Part, Reversed and Remanded in Part; Memorandum Opinion of August 18, 2005
Withdrawn and Majority and Dissenting Opinions on Rehearing filed April 27,
2006.
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00538-CV
____________
 
THOMAS A. DARDAS,
INDIVIDUALLY AND D/B/A DARDAS & ASSOCIATES AND BILL OGLETREE, P.C. A/K/A
OGLETREE LAW FIRM, Appellants
 
V.
 
FLEMING, HOVENKAMP
& GRAYSON, P.C., FLEMING LAW FIRM, PLLC, AND FLEMING & ASSOCIATES,
L.L.P.,
Appellees
 

 
On Appeal from the 61st
District Court
Harris County, Texas
Trial Court Cause No. 02-19156
 

 
D I S S E N T I N G  O P I N I O N   O N  
R E H E A R I N G




Upon careful consideration, I conclude that the February 1998
contract  unambiguously applies only to
cases in which the clients were referred by Dardas or Ogletree or in which
Dardas and Ogletree performed work. 
Therefore, the trial court correctly granted summary judgment as to all
claims.  I would grant rehearing and
affirm the trial court=s judgment.  Accordingly, I
respectfully dissent.  
 
 
/s/     Joe L. Draughn
         Senior Justice
 
 
Judgment rendered, Memorandum Opinion of August 18, 2005 Withdrawn, and
Substitute Majority Opinion and Dissenting Opinion on Rehearing filed April 27,
2006.
 
Panel consists of Justices Frost, Guzman, and Draughn.[1]  (Frost, J., majority).
 
 
 
 
 




[1]  Senior Justice
Joe L. Draughn sitting by assignment.